TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00440-CV





Lance Miller, Appellant


v.


Stuart N. Carriker, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 94-02813, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING






PER CURIAM


	Appellant Lance Miller has filed a motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Kidd
Dismissed on Appellant's Motion
Filed:  October 4, 1995
Do Not Publish